Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 19-28 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  

The closest prior art Yano (US 20140176620) teaches a display device, comprising: a display section in which display pixels, that each include a plurality of subpixels, are arranged two-dimensionally (Figs. 2, 22, [0063], [0084]); 
a signal processing circuit (Fig. 1(22)) that expands a dynamic range of a video signal having a gamma characteristic, and adapts the video signal to a color gamut that the display section can express (Fig. 1, [0059], [0095]); and 
a timing controller circuit (Fig. 1(12), [0050]) that converts an expanded video signal, being the video signal having been expanded into a first signal, a second signal, and a third signal that correspond to the basic-color light, into a converted first signal, a converted second signal, and a converted third signal that correspond to the basic-color light and a fourth signal that corresponds to non-basic- color light (Fig. 1, [0060], [0063],  [0093]), 
wherein the minimum one among the luminance information of the first signal, second signal, and third signal is used to set the luminance information of the fourth signal, and the converted first signal, converted second signal, and converted third signal are formed by reducing each of the first signal, second signal, and third signal according to the luminance information of the fourth signal (Fig. 6, [0064]). 

The subject matter not found was “A display device, comprising:  … a signal processing circuit that expands a dynamic range of a video signal having a gamma characteristic which is not a linear characteristic”, in combination with the other elements (or steps) of the brace and method recited in the claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628